Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 11-12, 14, 17, 20, 33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No.4509635 to Emsley in view of U.S. Pat. No. 1994782 to Olson.
With respect to claim 1, Emsley teaches an unloading station 
 for unloading an article container (2) loaded with at least one article (col. 1 line5),
said article container (2) comprising
 - a bag body having a front wall (25) and a rear wall (26), 

    PNG
    media_image1.png
    631
    693
    media_image1.png
    Greyscale

- a storage space bounded by the front wall and the rear wall and 
- an unloading opening (see numeral 9 in Fig 1) formed laterally at least in some sections between the front and the rear wall (25, 26), 

    PNG
    media_image2.png
    400
    750
    media_image2.png
    Greyscale

said unloading station (Fig. 1) comprising - an overhead conveying device (see numeral 1 in Fig. 1 and col. 1, line 35) for transporting the article container (2) into the unloading station (Fig. 1) and for transporting the article container (2) out of the unloading station (Fig. 1), 
- an opening and closing device for adjusting the bag body between the closed position and the opened position (see Fig. 3 and col. 3, line 12-31 and line 37-42), 
- an unloading device for unloading the article container (2), wherein
the unloading device (see Fig. 3 and col. 3, line 12-31 and line 37-42) comprises an actuation device (col. 3, lines 58-68), 
by means of which the article container (2) with the bag body can be tilted about a tilting axis (57) extending essentially in parallel to the longitudinal extension of the overhead conveying device (1) 
between a provisioning position (see position at numeral 4 in Fig. 2) and an unloading position (59), 

Emsley does not teach wherein the bag body is adjustable between a closed position, in which the storage space is minimized in volume and the article can be transported by means of the article container, and 
an opened position, in which the storage space is maximized in volume and the article can be discharged from the article container through the unloading opening, 
Olson teaches wherein the bag body (see numeral 14 in Fig. 1) is adjustable between a closed position, in which the storage space is minimized in volume and the article can be transported by means of the article container, and 
an opened position, in which the storage space is maximized in volume and the article can be discharged from the article container through the unloading opening (see annotated diagram below)

    PNG
    media_image3.png
    605
    841
    media_image3.png
    Greyscale



With respect to claim 2, Emsley teaches wherein the article container (2) additionally comprises
- a suspended support (not numbered) for suspended transport on the overhead conveying device (1) and having a receptacle (not numbered),
- a frame (8), by means of which the bag body is suspended on the suspended
support and which is mounted on the suspended support in the receptacle 
so as to be pivotable relative to the suspended support about a longitudinal axis
of the receptacle, whereby the bag body can be adjusted between the closed position and the opened position (see annotated drawing below).

    PNG
    media_image4.png
    229
    814
    media_image4.png
    Greyscale


With respect to claim 3, Olson teaches the frame comprise cross struts and longitudinal struts, and the front wall and the rear wall of the bag body are each mounted on one of the cross struts of the frame.

    PNG
    media_image5.png
    630
    503
    media_image5.png
    Greyscale


	With respect to claim 4, Emsley discloses he opening and closing device comprises an actuation device for automatic opening and closing of the bag body, by means of which actuation device the frame can be pivoted about the longitudinal axis relative to the suspended support such that the bag body can be adjusted between the closed position and the opened position (see Fig. 3 and col. 3, line 12-31 and line 37-42).
With respect to claim 5, Emsley discloses the actuation device comprises a driver mechanism having 
- an inlet section aligned upstream in a transport direction of the article container,

- an unloading section arranged between the inlet section and the outlet section (see numeral 4 in Figs 1 to 3 and col. 2, lines 34-37),
wherein the inlet section forms a tilted guide track that can be brought into an abutting contact with the frame such that the frame is pivoted during the transport of the article container into the unloading station, whereby the bag body is adjusted from the closed position into the opened position.

    PNG
    media_image6.png
    435
    865
    media_image6.png
    Greyscale

With respect to claim 11, Emsley discloses the unloading station comprises a locking device for locking (see numeral 8 in Fig. 1 and col. 2, lines 53-56) the transport carrier during an unloading operation of the article container (2).
With respect to claim 12, Emsley discloses the unloading station comprises a guide device for laterally guiding the transport carrier during a transport movement of the transport carrier with the overhead conveying device for transporting the article container into the unloading station and for transporting the article container out of the unloading station.

    PNG
    media_image6.png
    435
    865
    media_image6.png
    Greyscale


With respect to claim 14, Emsley teaches
the bag body further comprises a bottom,
wherein in particular the front wall is provided with the bottom, and the bottom forms
- a first longitudinal edge,
- a second longitudinal edge extending at a distance from the first longitudinal edge,
- a first end edge extending between the first longitudinal edge and the second longitudinal edge,
- a second end edge extending between the first longitudinal edge and the second longitudinal edge, and


    PNG
    media_image7.png
    809
    884
    media_image7.png
    Greyscale

With respect to claim 17, Emsley discloses the bottom forms a holding surface ending in the unloading opening, on which the article can be stored when the bag body is in the opened position and which in particular defines a sliding surface.

    PNG
    media_image8.png
    263
    484
    media_image8.png
    Greyscale

With respect to claim 20, Emsley discloses the overhead conveying device (1) for the transport of the article container (2) into the unloading station (4) and for the transport of the article container (2) out of the unloading station (4) , comprises a guide device (see numeral 5 in Fig. 1 and col. 2, line 38) and transport carriers movable along the guide device by means of a drive device (see numeral 6 in Fig. 3 and col. 2, line 39).

With respect to claims 33 and 37, Emsley discloses a method for unloading an article (see col. 1, line 5) from an article container (2) at an unloading station (see numeral 4 in Fig. 1),
said unloading station (4) comprising - an overhead conveying device (1) for transporting the article container (2) into the unloading station (4) and for transporting the article container (2) out of the unloading station (4), 
- an opening and closing device (col. 3, lines 58-68) for adjusting the bag body between the closed position and the opened position (col. 3, lines 58-68), 
- an unloading device (col. 3, lines 58-68) for unloading the article container (2), in which the article container (2) is transported to the unloading station (4) by means of the overhead conveying device (1) and unloaded at the unloading station (4), and after an unloading operation the article container (2) is transported away from the unloading station (4) by means of the overhead conveying device (1), characterized in that wherein
for unloading an article from an article container 

il) in one step, the article container (2) with the bag body is tilted about a tilting axis extending essentially in parallel to the longitudinal extension of the overhead conveying device (1) from a provisioning position into an unloading position by means of the unloading device, whereby the article is discharged from the article container (2) through the unloading opening (col. 3 lines 53-56) 
    PNG
    media_image9.png
    281
    935
    media_image9.png
    Greyscale
.
Emsley does not disclose a bag body having a front wall and a rear wall,  a storage space bounded by the front wall and the rear wall and  an unloading opening formed laterally on the bag body at least in some sections between the front and the rear wall, wherein the bag body is adjustable between a closed position, in which the storage space is minimized in volume and the article can be transported by means of the article container, and an opened position, in which the storage space is maximized in volume and the article can be discharged from the article container through the unloading opening.
Olson teaches (see annotated figure below): 

    PNG
    media_image10.png
    605
    841
    media_image10.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Olson with the disclosure of Emsley to prioritize the use of gravity to release articles being conveyed at their proper station via the simple function of opening a closed bag.
With respect to claim 36, Emsley discloses after unloading the article container (2) - in a step iii) the article container (2) with the bag body is tilted back about a tilting axis extending essentially in parallel to the longitudinal extension of the overhead conveying device from the unloading position into the provisioning position by means of the unloading device, and - in a step iv) the bag body is adjusted from the opened position into the closed position by means of the opening and closing device. (col. 3, lines 13-41).
Allowable Subject Matter
Claims 6-10, 13, 15-16, 18-19, 21-31, 34-35 and 38-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651